The State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 30, 2014

                                      No. 04-14-00303-CR

                                      Santos GUEVARA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5336
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        On June 24, 2014, the court ordered court reporter Cindy Huggins to file the reporter’s
record in this case by July 24. The record has not been filed. Instead, the reporter has requested
an extension of time until August 25, 2014 to file the record.

       We grant the motion and order Cindy Huggins to file the reporter’s record by August
25, 2014.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court